Exhibit 10.1

EMISPHERE TECHNOLOGIES, INC.

PLACEMENT AGENCY AGREEMENT

March 31, 2005                                         

Harris Nesbitt Corp.
3 Times Square, 28th Floor
New York, NY  10036

Dear Sir or Madam:

                    Emisphere Technologies, Inc. proposes to issue and sell to
certain investors an aggregate of up to 4,000,000 units (the “Units”) consisting
of 4,000,000 shares (the “Offered Shares”) of the Company’s common stock, par
value $0.01 per share (the “Common Stock”) and warrants to purchase 1,500,000
shares of Common Stock (the “Offered Warrants”) in accordance with the terms and
conditions set forth in this Placement Agency Agreement (the “Agreement”).  The
Company desires to engage you as its placement agent (the “Placement Agent”) in
connection with such issuance and sale.  Each Offered Warrant shall be
exercisable to purchase one share of Common Stock at a price of $4.00 for a
period of five years following the Closing (as defined in Section 2 below).  The
Common Stock issuable upon exercise of the Offered Warrants is hereinafter
referred to as the “Warrant Shares.”  The Offered Shares and Offered Warrants
will be immediately separable for trading purposes.  The Offered Shares, the
Offered Warrants and the Warrant Shares are more fully described in the
Registration Statement (as hereinafter defined).

                    The parties hereby confirm as follows their agreements with
each other.

                    1.       Agreement to Act as Placement Agent.  On the basis
of the representations, warranties and agreements of the Company herein
contained and subject to all the terms and conditions of this Agreement, the
Placement Agent agrees to act as the Company’s exclusive placement agent in
connection with the issuance and sale, on a best efforts basis, by the Company
of the Units to the Investors.  The Placement Agent is not required to sell any
particular number of Units pursuant to this Agreement or to purchase any Units. 
The Company shall pay to the Placement Agent 1.8% of the proceeds received by
the Company from the sale of the Units as set forth on the cover page of the
Prospectus (as hereinafter defined) completed on or prior to March 31, 2005.

                    2.       Delivery and Payment.    At 10:00 a.m., New York
City time, on March 31, 2005, or at such other time on such other date as may be
approved by the Company in its sole discretion (such date is hereinafter
referred to as the “Closing Date”), the Placement Agent shall have instructed
the Investors to wire an amount equal to the price per Unit as shown on the
cover page of the Prospectus (as hereinafter defined) to an account designated
by the Company and the Company shall deliver the Units to the Investors, which
delivery may be made through the facilities of the Depository Trust Company. 
The closing (the “Closing”) shall take place at the office of Morrison &
Foerster LLP at 1290 Avenue of the Americas, New York, New York 10104.  All
actions taken at the Closing shall be deemed to have occurred simultaneously. 

21




                    Certificates evidencing the Offered Shares and the Offered
Warrants shall be in definitive or electronic form and shall be registered in
such names and in such denominations as the Placement Agent shall request by
written notice to the Company. 

                    3.       Representations and Warranties of the Company.  The
Company represents and warrants and covenants to the Placement Agent that:

                              (a)          The Company has filed with the
Securities and Exchange Commission (the “Commission”) a “shelf” registration
statement on Form S-3 (Registration No. 333-17230), which has become effective,
relating to the Units and the Warrant Shares and certain other securities of the
Company, under the Securities Act of 1933, as amended (the “Act”), and the rules
and regulations (collectively referred to as the “Rules and Regulations”) of the
Commission promulgated thereunder.  The registration statement, as amended at
the time it became effective, including the exhibits, and the documents
incorporated by reference therein and the information (if any) deemed to be part
of the registration statement at the time of effectiveness pursuant to Rule 430A
or 434(d) under the Act, is hereinafter referred to as the “Registration
Statement.”  No stop order suspending the effectiveness of the Registration
Statement has been issued and, to the Company’s knowledge, no proceeding for
that purpose has been initiated or threatened by the Commission.  The Company,
if required by the Rules and Regulations of the Commission, proposes to file the
Prospectus (as defined below) with the Commission pursuant to Rule 424(b) of the
Rules and Regulations.  The Prospectus, in the form in which it is to be filed
with the Commission pursuant to Rule 424(b) of the Rules and Regulations, or, if
the Prospectus is not to be filed with the Commission pursuant to Rule 424(b),
the Prospectus in the form included as part of the Registration Statement at the
time the Registration Statement became effective, is hereinafter referred to as
the “Prospectus,” except that if any revised prospectus or prospectus supplement
shall be provided to the Placement Agent by the Company for use in connection
with the offering and sale of the Units which differs from the Prospectus
(whether or not such revised prospectus or prospectus supplement is required to
be filed by the Company pursuant to Rule 424(b) of the Rules and Regulations),
the term “Prospectus” shall refer to such revised prospectus or prospectus
supplement, as the case may be, from and after the time it is first provided to
the Placement Agent for such use.  Any preliminary prospectus or prospectus
subject to completion included in the Registration Statement or filed with the
Commission pursuant to Rule 424 under the Act is hereinafter called a
“Preliminary Prospectus.”  Any reference herein to the Registration Statement,
any Preliminary Prospectus or the Prospectus shall be deemed to refer to and
include the documents incorporated by reference therein pursuant to Item 12 of
Form S-3 which were filed under the Securities Exchange Act of 1934, as amended
(the “Exchange Act”) on or before the last to occur of the effective date of the
Registration Statement, the date of the Preliminary Prospectus, or the date of
the Prospectus, and any reference herein to the terms “amend”, “amendment” or
“supplement” with respect to the Registration Statement, any Preliminary
Prospectus or the Prospectus shall be deemed to refer to and include (i) the
filing of any document under the Exchange Act after the effective date of the
Registration Statement, the date of such Preliminary Prospectus or the date of
the Prospectus, as the case may be, which is incorporated therein by reference
and (ii) any such document so filed.

22




                              (b)          When the Registration Statement
became effective, upon the filing or first delivery to the Investors of the
Prospectus, as of the date hereof, and at the Closing Date, the Registration
Statement (and any post-effective amendment thereto) and the Prospectus (as
amended or as supplemented if the Company shall have filed with the Commission
any amendment or supplement to the Registration Statement or the Prospectus)
contained and will contain all statements which are required to be stated
therein in accordance with the Act and the Rules and Regulations, complied and
will comply in all material respects with the Act and the Rules and Regulations,
and did not and will not contain any untrue statement of a material fact or omit
to state any material fact required to be stated therein or necessary to make
the statements therein (in the light of the circumstances under which they were
made, in the case of the Prospectus) not misleading, each Preliminary
Prospectus, as of the date filed with the Commission, did not include any untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading; except that no
representation or warranty is made in this Section 3(b) with respect to
statements or omissions made in reliance upon and in conformity with written
information furnished to the Company expressly for inclusion in any Preliminary
Prospectus, the Registration Statement, or the Prospectus, or any amendment or
supplement thereto, as stated in Section 7(b) hereof.  The Company has not
distributed any offering material in connection with the offering and sale of
the Units, other than the Registration Statement, the Preliminary Prospectus and
the Prospectus.

                              (c)          The Company is, and at the Closing
Date will be, duly organized, validly existing and in good standing under the
laws of Delaware.  The Company has, and at the Closing Date will have, full
corporate power and authority to conduct all the activities conducted by it, to
own or lease all the assets owned or leased by it and to conduct its business as
described in the Registration Statement and the Prospectus (or, if the
Prospectus is not in existence, in the most recent Preliminary Prospectus).  The
Company is, and at the Closing Date will be, duly licensed or qualified to do
business and in good standing as a foreign corporation in all jurisdictions in
which the nature of the activities conducted by it or the character of the
assets owned or leased by it makes such licensing or qualification necessary,
except where the failure to be so qualified or in good standing or have such
power or authority would not reasonably be expected to have, individually or in
the aggregate, a material adverse effect on or affecting the business,
consolidated financial position, stockholders’ equity or results of operations
of the Company and its Subsidiaries (as defined below) taken as a whole (a
“Material Adverse Effect”).  Except as disclosed in the Registration Statement,
the Company does not own, and at the Closing Date will not own, directly or
indirectly, any shares of stock or any other equity or long-term debt securities
of any corporation or have any equity interest in any firm, partnership, joint
venture, association or other entity.  Complete and correct copies of the
articles or certificate of incorporation and of the bylaws of the Company and
all amendments thereto have been delivered to the Placement Agent, and no
changes therein will be made subsequent to the date hereof and prior to the
Closing Date.  Each of the Company’s

23




“significant subsidiaries,” as that term is defined in Rule 1-02 of Regulation
S-X (the “Subsidiaries”) has been duly organized and is validly existing as a
corporation in good standing under the law of its respective jurisdiction of
formation.  Each of the Subsidiaries is duly qualified and in good standing as a
foreign corporation in each jurisdiction in which the character or location of
its properties (owned, leased or licensed) or the nature or conduct of its
business makes such qualification necessary, except for those failures to be so
qualified or in good standing which will not reasonably be expected to have a
material effect on the Subsidiaries.  All of the shares of issued capital stock
set forth on Schedule 3(c) as owned by the Company are owned free and clear of
any lien, encumbrance, claim, security interest, restriction on transfer,
shareholders’ agreement, voting trust other defect of title whatsoever.

                              (d)          The issued and outstanding shares of
capital stock of the Company have been validly issued, are fully paid and
nonassessable and, other than as set forth in the Registration Statement, are
not subject to any preemptive or similar rights.  Except as set forth in the
Registration Statement and the Prospectus such shares are not subject to any
preemptive or similar rights.  The Company has an authorized, issued and
outstanding capitalization as set forth in the Prospectus as of the dates
referred to therein. The description of the securities of the Company in the
Registration Statement and the Prospectus is, and at the Closing Date will be,
complete and accurate in all respects.  Except as set forth in the Registration
Statement and the Prospectus, as of the date referred to therein, the Company
did not have outstanding any options to purchase, or any rights or warrants to
subscribe for, or any securities or obligations convertible into, or
exchangeable for, or any contracts or commitments to issue or sell, any shares
of capital stock or other securities.

                              (e)          The Company has full legal right,
power and authority to enter into this Agreement and perform the transactions
contemplated hereby and thereby.  This Agreement has been duly authorized and
validly executed and delivered by the Company and is a legal, valid and binding
agreement of the Company enforceable against the Company in accordance with its
terms, subject to the effect of applicable bankruptcy, insolvency or similar
laws affecting creditors’ rights generally and equitable principles of general
applicability. 

                              (f)          The issuance and sale of the Units
have been duly authorized by the Company, and the Units, when issued and paid
for in accordance with this Agreement, will be duly and validly issued, fully
paid and nonassessable and will not be subject to preemptive or similar rights. 
The Warrant Shares have been duly authorized and reserved for issuance pursuant
to the terms of the Warrants and, when issued and delivered by the Company upon
valid exercise of the Warrants and payment of the exercise price will be duly
and validly issued, fully paid, and nonassessable and will not be subject to
preemptive or similar rights.  The holders of the Units will not be subject to
personal liability by reason of being such holders.  The Units and the Warrant
Shares, when issued, will conform in all material respects to the description
thereof set forth in or incorporated into the Prospectus.

                              (g)          The financial statements and the
related notes included in the Registration Statement and the Prospectus present
fairly, in all material respects, the financial condition of the Company and its
Subsidiaries as of the dates thereof and the results of its operations and cash
flows at the dates and for the periods covered thereby in conformity with

24




generally accepted accounting principles (“GAAP”).  No other financial
statements or schedules of the Company, the Subsidiaries or any other entity are
required by the Act or the Rules and Regulations to be included in the
Registration Statement or the Prospectus.  PricewaterhouseCoopers LLP (the
“Accountants”), who have reported on such financial statements and schedules,
are independent accountants with respect to the Company as required by the Act
and the Rules and Regulations.  The financial statements of the Company and its
Subsidiaries and the related notes and schedules included or incorporated by
reference in the Registration Statement and the Prospectus have been prepared in
conformity with the requirements of the Act and the Rules and Regulations and
present fairly in all material respects the information shown therein.

                              (h)          The Company is, and at the Closing
Date will be, in material compliance with all provisions of the Sarbanes-Oxley
Act of 2002 which are applicable to it.  The Company and its Subsidiaries
maintain a system of internal accounting controls sufficient to provide
reasonable assurance that (i) transactions are executed in accordance with
management’s general or specific authorization; (ii) transactions are recorded
as necessary to permit preparation of financial statements in conformity with
generally accepted accounting principles and to maintain accountability for
assets; (iii) access to assets is permitted only in accordance with management’s
general or specific authorization; and (iv) the recorded accountability for
assets is compared with existing assets at reasonable intervals and appropriate
action is taken with respect to any differences.

                              (i)           Except as set forth in or otherwise
contemplated by the Registration Statement (exclusive of any amendment thereof)
or the Prospectus (exclusive of any supplement thereto), since the date of the
most recent financial statements of the Company included or incorporated by
reference in the Registration Statement and the Prospectus and prior to Closing,
(i) there has not been and will not have been any change in the capital stock of
the Company (except for changes in the number of outstanding shares of Common
Stock of the Company due to the issuance of shares upon the exercise of stock
options or upon the grant of restricted stock to the Company’s directors, the
issuance of shares pursuant to the Company’s employee stock purchase plan or the
Company’s deferred compensation plan for directors, or the issuance of shares
pursuant to the conversion of the Company’s outstanding debentures) or long-term
debt of the Company or its Subsidiaries (other than changes resulting from the
repurchase by the Company of its outstanding debentures) or any dividend or
distribution of any kind declared, set aside for payment, paid or made by the
Company on any class of capital stock, or any material adverse change, or any
development that would reasonably be expected to result in a Material Adverse
Effect; (ii) neither the Company nor its Subsidiaries have entered or will enter
into any transaction or agreement, not in the ordinary course of business, that
is material to the Company and its Subsidiaries taken as a whole or incurred or
will incur any liability or obligation, direct or contingent, not in the
ordinary course of business, that is material to the Company and its
Subsidiaries taken as a whole; and (iii) neither the Company nor its
Subsidiaries have sustained or will sustain any material loss or interference
with its business from fire, explosion, flood or other calamity, whether or not
covered by insurance, or from any labor disturbance or dispute or any action,
order or decree of any court or arbitrator or governmental or regulatory
authority, except in each case as otherwise disclosed in the Registration
Statement and the Prospectus. 

25




                              (j)           The Company and its Subsidiaries
have good and valid title to all items of real property and good and valid title
to all personal property described in the Registration Statement or the
Prospectus as being owned by them that are material to the businesses of the
Company and its Subsidiaries taken as a whole, in each case free and clear of
all liens, encumbrances and claims except those that (i) do not materially
interfere with the use made and proposed to be made of such property by the
Company and its Subsidiaries or (ii) would not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect.  Any real
property described in the Registration Statement or the Prospectus as being
leased by the Company and its Subsidiaries that is material to the business of
the Company and its Subsidiaries taken as a whole is held by them under valid,
existing and enforceable leases, except those that (A) do not materially
interfere with the use made or proposed to be made of such property by the
Company or its Subsidiaries or (B) would not be reasonably expected,
individually or in the aggregate, to have a Material Adverse Effect.

                              (k)          The Company is not, nor upon
completion of the transactions contemplated herein will it be, an “investment
company” or an “affiliated person” of, or “promoter” or “principal underwriter”
for, an “investment company,” as such terms are defined in the Investment
Company Act of 1940, as amended (the “Investment Company Act”).

                              (l)           Except as disclosed in or
contemplated by the Registration Statement or the Prospectus, there are no
legal, governmental or regulatory actions, suits or proceedings pending, nor, to
the Company’s knowledge, any legal, governmental or regulatory investigations,
to which the Company or its Subsidiaries is a party or to which any property of
the Company or its Subsidiaries is the subject that, individually or in the
aggregate, if determined adversely to the Company or its Subsidiaries, would
reasonably be expected to have a Material Adverse Effect or materially and
adversely affect the ability of the Company to perform its obligations under
this Agreement; to the Company’s knowledge, no such actions, suits or
proceedings are threatened or contemplated by any governmental or regulatory
authority or threatened by others; and to the Company’s knowledge, there are no
current or pending legal, governmental or regulatory investigations, actions,
suits or proceedings that are required under the Act to be described in the
Prospectus that are not so described.

                              (m)         The Company and its Subsidiaries have,
and at the Closing Date will have, (i) all governmental licenses, permits,
consents, orders, approvals and other authorizations necessary to carry on its
business as presently conducted except where the failure to have such
governmental licenses, permits, consents, orders, approvals and other
authorizations would not have a Material Adverse Effect, (ii) complied with all
laws, regulations and orders applicable to either it or its business, except
where the failure to so comply would not have a Material Adverse Effect, and
(iii) performed all its obligations required to be performed, and is not, and at
the Closing Date will not be, to the Company’s best knowledge, in default, under
any indenture, mortgage, deed of trust, voting trust agreement, loan agreement,
bond, debenture, note agreement, lease, contract or other agreement or
instrument (collectively, a “contract or other agreement”) to which it is a
party or by which its

26




property is bound or affected, except as otherwise set forth in the Registration
Statement and the Prospectus and except where such default would not have a
Material Adverse Effect, and, to the Company’s best knowledge, no other party
under any material contract or other agreement to which it is a party is in
default in any respect thereunder.  The Company and its Subsidiaries are not in
violation of any provision of its organizational or governing documents. 

                              (n)          The Company has all corporate power
and authority to enter into this Agreement, and to carry out the provisions and
conditions hereof and thereof, and all consents, authorizations, approvals and
orders required in connection herewith and therewith have been obtained, except
such as may be required under Nasdaq listing rules, which such approvals will be
applied for promptly, and such as may be required under state securities or Blue
Sky Laws or the by-laws and rules of the National Association of Securities
Dealers, Inc. (the “NASD”) in connection with the purchase and distribution of
the Units and the Warrant Shares by the Placement Agent. 

                              (o)          Neither (i) the issuance, offering
and sale of the Units and the Warrant Shares pursuant hereto, nor (ii) the
compliance by the Company with the other provisions hereof require the consent,
approval, authorization, registration or qualification of or with any
governmental authority, except such as have been obtained, such as may be
required under state securities or Blue Sky laws or the bylaws and rules of the
NASD and, if the Registration Statement is not effective under the Act as of the
time of execution hereof, such as may be required (and shall be obtained as
provided in this Agreement) under the Act.

                              (p)          Neither the execution of the this
Agreement, nor the issuance, offering or sale of the Units and the Warrant
Shares, nor the compliance by the Company with the terms and provisions hereof,
will conflict with, or will result in a breach of, any of the terms and
provisions of, or has constituted or will constitute a default under, or has
resulted in or will result in the creation or imposition of any lien, charge or
encumbrance upon any property or assets of the Company or its Subsidiaries
pursuant to the terms of any contract or other agreement to which the Company or
its Subsidiaries may be bound or to which any of the property or assets of the
Company or its Subsidiaries is subject, except such conflicts, breaches or
defaults as may have been waived; nor will such action result in any violation
of the provisions of the organizational or governing documents of the Company or
its Subsidiaries, or any statute or any order, rule or regulation applicable to
the Company or its Subsidiaries or of any court or of any federal, state or
other regulatory authority or other government body having jurisdiction over the
Company or its Subsidiaries.

                              (q)          There is no document or contract of a
character required to be described in the Registration Statement or the
Prospectus or to be filed as an exhibit to the Registration Statement which is
not described or filed as required.  All such contracts to which the Company is
a party have been duly authorized, executed and delivered by the Company,
constitute valid and binding agreements of the Company, and are enforceable
against the Company in accordance with the terms thereof, subject to the effect
of applicable bankruptcy, insolvency or similar laws affecting creditors’ rights
generally and equitable principles of general applicability.

27




                              (r)          No statement, representation or
warranty made by the Company in this Agreement or made in any certificate or
document required by the this Agreement to be delivered to the Placement Agent
or the Investors was or will be, when made, inaccurate, untrue or incorrect in
any material respect.

                              (s)          Neither the Company nor, to the
Company’s knowledge, its directors, officers or controlling persons has taken,
directly or indirectly, any action intended, or which might reasonably be
expected, to cause or result, under the Act or otherwise, in, or which has
constituted, stabilization or manipulation of the price of any security of the
Company to facilitate the sale or resale of the Units.

                              (t)          No holder of securities of the
Company has rights to the registration of any securities of the Company as a
result of the filing of the Registration Statement, other than rights which are
not exercisable due to the Placement Agent’s determination to include only
securities sold directly from the Company, except for such rights as have been
waived or those other rights which have been disclosed to the Placement Agent.

                              (u)          The Common Stock is currently listed
on the Nasdaq National Market (“Nasdaq”).  The Company has not, in the 12 months
preceding the date hereof, received notice from Nasdaq to the effect that the
Company is not in compliance with the listing or maintenance requirements of
Nasdaq. The Company is, and has no reason to believe that it will not in the
foreseeable future continue to be, in compliance with all such listing and
maintenance requirements. 

                              (v)          The Company is not involved in any
material labor dispute nor is any such dispute known by the Company to be
threatened.

                              (w)          Except as set forth in the
Registration Statement and the Prospectus, the business and operations of the
Company have been and are being conducted in compliance with those laws,
ordinances, rules, regulations, licenses, permits, approvals, plans,
authorizations or requirements relating to occupational safety and health, or
pollution, or protection of health or the environment normally applicable to
companies engaged in the types of business engaged in by the Company (including,
without limitation, those relating to emissions, discharges, releases or
threatened releases of pollutants, contaminants or hazardous or toxic
substances, materials or wastes into ambient air, surface water, groundwater or
land, or relating to the manufacture, processing, distribution, use, treatment,
storage, disposal, transport or handling of chemical substances, pollutants,
contaminants or hazardous or toxic substances, materials or wastes, whether
solid, gaseous or liquid in nature) of any governmental department, commission,
board, bureau, agency or instrumentality of the United States, any state or
political subdivision thereof, or any foreign jurisdiction, and all applicable
judicial or administrative agency or regulatory decrees, awards, judgments and
orders relating thereto, except where the failure to be in such compliance would
not, individually or in the aggregate, have a Material Adverse Effect; and the
Company has not received any notice from any governmental instrumentality or any
third party alleging any material violation thereof or liability thereunder
(including, without limitation, liability for costs of investigating or
remediating sites containing hazardous substances and/or damages to natural
resources).

28




                              (x)          Except as disclosed in or
specifically contemplated by the Registration Statement, (i) the Company owns or
has obtained valid and enforceable licenses or options for the inventions,
patent applications, patents, trademarks (both registered and unregistered),
tradenames, copyrights and trade secrets necessary for the conduct of the
Company’s business as currently conducted and as described in the Registration
Statement (collectively, the “Intellectual Property”); and (ii) to the Company’s
knowledge (for each of the following subsections (a) through (e)):  (a) there
are no third parties who have any ownership rights to any Intellectual Property
that is owned by, or has been licensed to, the Company for the products and
services described in the Registration Statement that would preclude the Company
from conducting its businesses as described in the Registration Statement,
except for the ownership rights of the owners of the Intellectual Property
licensed or optioned by the Company; (b) there are currently no sales of any
products that would constitute an infringement by third parties of any
Intellectual Property owned, licensed or optioned by the Company; (c) there is
no pending or threatened action, suit, proceeding or claim by others challenging
the rights of the Company in or to any Intellectual Property owned, licensed or
optioned by the Company; (d) there is no pending or threatened material action,
suit, proceeding or claim by others challenging the validity or scope of any
Intellectual Property owned, licensed or optioned by the Company, and (e) there
is no pending or threatened action, suit, proceeding or claim by others that the
Company infringe or otherwise violate any patent, trademark, copyright, trade
secret or other proprietary right of others.

                              (y)          The Company and its Subsidiaries have
filed all necessary federal, state and foreign income and franchise tax returns
and have paid or accrued all taxes shown as due thereon, except where the
failure to so file or pay would not reasonably be expected to result in a
Material Adverse Effect and the Company has no knowledge of any tax deficiency
which has been or might be asserted or threatened against it or its Subsidiaries
which would have a Material Adverse Effect.

                              (z)          On the Closing Date, all stock
transfer or other taxes (other than income taxes) which are required to be paid
in connection with the sale and transfer of the Units to be sold hereunder will
be, or will have been, fully paid or provided for by the Company and all laws
imposing such taxes will be or will have been fully complied with.

                              (aa)        The Company and its Subsidiaries
maintain insurance of the types and in the amounts that the Company reasonably
believes is adequate for their respective businesses, including, but not limited
to, insurance covering all real and personal property owned or leased by the
Company or its Subsidiaries against theft, damage, destruction, acts of
vandalism and all other risks customarily insured against by similarly situated
companies, all of which insurance is in full force and effect.

                              (bb)        The Company and its Subsidiaries have
not at any time since their respective incorporations, directly or indirectly,
(i) made any unlawful contribution to any candidate for public office, or failed
to disclose fully any contribution in violation of law, or (ii) made any payment
to any federal or state governmental officer or official, or other person
charged with similar public or quasi-public duties, other than payments required
or permitted by the laws of the United States or any jurisdiction thereof.

29




                              (cc)        Each material employee benefit plan,
within the meaning of Section 3(3) of the Employee Retirement Income Security
Act of 1974, as amended (“ERISA”), that is maintained, administered or
contributed to by the Company or any of its affiliates for employees or former
employees of the Company and its Subsidiaries has been maintained in material
compliance with its terms and the requirements of any applicable statutes,
orders, rules and regulations, including but not limited to ERISA and the
Internal Revenue Code of 1986, as amended (the “Code”); no prohibited
transaction, within the meaning of Section 406 of ERISA or Section 4975 of the
Code, has occurred which would result in a material liability to the Company
with respect to any such plan excluding transactions effected pursuant to a
statutory or administrative exemption; and for each such plan that is subject to
the funding rules of Section 412 of the Code or Section 302 of ERISA, no
“accumulated funding deficiency” as defined in Section 412 of the Code has been
incurred, whether or not waived, and the fair market value of the assets of each
such plan (excluding for these purposes accrued but unpaid contributions)
exceeds the present value of all benefits accrued under such plan determined
using reasonable actuarial assumptions.

                              (dd)        No relationship, direct or indirect,
exists between or among the Company or its Subsidiaries, on the one hand, and
the directors, officers, stockholders, customers or suppliers of the Company or
its Subsidiaries, on the other, which is required by the Act to be disclosed in
the Registration Statement and the Prospectus and is not so disclosed.

                              (ee)        No person has the right to require the
Company or its Subsidiaries to register any securities for sale under the Act by
reason of the filing of the Registration Statement with the Commission or by
reason of the issuance and sale of the Units, except for rights which have been
waived.

                              (ff)        No forward-looking statement (within
the meaning of Section 27A of the Securities Act and Section 21E of the Exchange
Act) (a “Forward Looking Statement”) contained in the Registration Statement and
the Prospectus has been made or reaffirmed without a reasonable basis or has
been disclosed other than in good faith.  The Forward Looking Statements
incorporated by reference in the Registration Statement and the Prospectus from
the Company’s Annual Report on Form 10-K for the year ended December 31, 2004
(in each case under the heading “Management’s Discussion and Analysis of
Financial Condition and Results of Operations”) (i) are within the coverage of
the safe harbor for forward looking statements set forth in Section 27A of the
Act, Rule 175(b) under the Act or Rule 3b-6 under the Exchange Act, as
applicable, (ii) were made by the Company with a reasonable basis and in good
faith and reflect the Company’s good faith reasonable best estimate of the
matters described therein, and (iii) have been prepared in accordance with Item
10 of Regulation S-K under the Act.

                    4.       Agreements of the Company.  The Company covenants
and agrees with the Placement Agent as follows:

                              (a)          The Registration Statement has become
effective, and if Rule 430A is used or the filing of the Prospectus is otherwise
required under Rule 424(b), the Company will file the Prospectus (properly
completed if Rule 430A has been used) pursuant to Rule 424(b) within the
prescribed time period and will provide a copy of such filing to the Placement
Agent promptly following such filing.

30




                              (b)          The Company will not, during such
period as the Prospectus would be required by law to be delivered in connection
with sales of the Units by an underwriter or dealer in connection with the
offering contemplated by this Agreement, file any amendment or supplement to the
Registration Statement or the Prospectus, except as required by law, unless a
copy thereof shall first have been submitted to the Placement Agent within a
reasonable period of time prior to the filing thereof and the Placement Agent
shall not have reasonably objected thereto in good faith.

                              (c)          The Company will notify the Placement
Agent promptly, and will, if requested, confirm such notification in writing,
(1) when any post-effective amendment to the Registration Statement becomes
effective, but only during the period mentioned in Section 4(b); (2) of any
request by the Commission for any amendments to the Registration Statement or
any amendment or supplements to the Prospectus or for additional information,
but only during the period mentioned in Section 4(b); (3) of the issuance by the
Commission of any stop order suspending the effectiveness of the Registration
Statement or the initiation of any proceedings for that purpose or the threat
thereof, but only during the period mentioned in Section 4(b); (4) of becoming
aware of the occurrence of any event during the period mentioned in Section 4(b)
that in the judgment of the Company makes any statement made in the Registration
Statement or the Prospectus untrue in any material respect or that requires the
making of any changes in the Registration Statement or the Prospectus in order
to make the statements therein, in light of the circumstances in which they are
made, not misleading; and (5) of receipt by the Company of any notification with
respect to any suspension of the qualification of the Units or the Warrant
Shares for offer and sale in any jurisdiction.  If at any time the Commission
shall issue any order suspending the effectiveness of the Registration Statement
in connection with the offering contemplated hereby, the Company will use its
best efforts to obtain the withdrawal of any such order at the earliest possible
moment.  If the Company has omitted any information from the Registration
Statement, pursuant to Rule 430A, it will use its best efforts to comply with
the provisions of and make all requisite filings with the Commission pursuant to
said Rule 430A and to notify the Placement Agent promptly of all such filings.

                              (d)          If, at any time when a Prospectus
relating to the Units is required to be delivered under the Act, the Company
becomes aware of the occurrence of any event as a result of which the
Prospectus, as then amended or supplemented, would, in the reasonable judgment
of counsel to the Company, include any untrue statement of a material fact or
omit to state a material fact necessary in order to make the statements therein,
in the light of the circumstances under which they were made, not misleading, or
the Registration Statement, as then amended or supplemented, would, in the
reasonable judgment of counsel to the Company or counsel to the Placement Agent,
include any untrue statement of a material fact or omit to state a material fact
necessary to make the statements therein not misleading, or if for any other
reason it is necessary, in the reasonable judgment of counsel to the Company or
counsel to the Placement Agent, at any time to amend or supplement the
Prospectus or the Registration

31




Statement to comply with the Act or the Rules and Regulations, the Company will
promptly notify the Placement Agent and, subject to Section 4(b) hereof, will
promptly prepare and file with the Commission, at the Company’s expense, an
amendment to the Registration Statement or an amendment or supplement to the
Prospectus that corrects such statement or omission or effects such compliance
and will deliver to the Placement Agent, without charge, such number of copies
thereof as the Placement Agent may reasonably request.  The Company consents to
the use of the Prospectus or any amendment or supplement thereto by the
Placement Agent, and the Placement Agent agrees to provide to each Investor,
prior to the Closing, a copy of the Prospectus and any amendments or supplements
thereto.

                              (e)          The Company will furnish to the
Placement Agent and its counsel, without charge (i) one copy of the Registration
Statement, including financial statements and schedules, and all exhibits
thereto and (ii) so long as a prospectus relating to the Units is required to be
delivered under the Act, as many copies of each Preliminary Prospectus or the
Prospectus or any amendment or supplement thereto as the Placement Agent may
reasonably request.

                              (f)          The Company will comply with all the
undertakings contained in the Registration Statement.

                              (g)         Prior to the sale of the Units to the
Investors, the Company will cooperate with the Placement Agent and its counsel
in connection with the registration or qualification of the Units and the
Warrant Shares for offer and sale under the state securities or Blue Sky laws of
such jurisdictions as the Placement Agent may reasonably request; provided, that
in no event shall the Company be obligated to qualify to do business in any
jurisdiction where it is not now so qualified or to take any action which would
subject it to general service of process in any jurisdiction where it is not now
so subject.

                              (h)         The Company will apply the net
proceeds from the offering and sale of the Units in the manner set forth in the
Prospectus under the caption “Use of Proceeds.”

                              (i)           The Company will use its best
efforts to ensure that the Units are listed or quoted on Nasdaq at the time of
the Closing.

                              (j)           The Company will not at any time,
directly or indirectly, take any action intended, or which might reasonably be
expected, to cause or result in, or which will constitute, stabilization of the
price of the Units to facilitate the sale or resale of any of the Units.

                    5.        Expenses. Whether or not the transactions
contemplated by this Agreement are consummated or this Agreement is terminated,
the Company will pay all costs and expenses incident to the performance of the
obligations of the Company under this Agreement, including but not limited to
costs and expenses of or relating to (1) the preparation, printing and filing of
the Registration Statement (including each pre- and post-effective amendment
thereto) and exhibits thereto, each Preliminary Prospectus, the Prospectus and
any amendment or supplement to the Prospectus, including all fees, disbursements
and other

32




charges of counsel to the Company, (2) the preparation and delivery of
certificates representing the Units and the Warrant Shares, (3) furnishing
(including costs of shipping and mailing) such copies of the Registration
Statement (including all pre- and post-effective amendments thereto), the
Prospectus and any Preliminary Prospectus, and all amendments and supplements to
the Prospectus, as may be requested for use in connection with the direct
placement of the Units, (4) the listing of the Units and the Warrant Shares on
Nasdaq, (5) any filings required to be made by the Placement Agent with the
NASD, and the fees, disbursements and other charges of counsel for the Placement
Agent in connection therewith up to an aggregate amount of $8,000, (6) the
registration or qualification of the Units and the Warrant Shares for offer and
sale under the securities or Blue Sky laws of such jurisdictions designated
pursuant to Section 4(g) and the preparation and printing of preliminary,
supplemental and final Blue Sky memoranda, (7) fees, disbursements and other
charges of counsel to the Company, (8)  fees and disbursements of the
Accountants incurred in delivering the letter(s) described in Section 6(f) of
this Agreement.  The Company shall reimburse the Placement Agent, on a fully
accountable basis, for all reasonable travel, legal and other out-of-pocket
expenses.

                    6.        Conditions of the Obligations of the Placement
Agent.  The obligations of the Placement Agent hereunder are subject to the
following conditions:

                              (a)          (i) No stop order suspending the
effectiveness of the Registration Statement shall have been issued, and no
proceedings for that purpose shall be pending or threatened by any securities or
other governmental authority (including, without limitation, the Commission),
(ii) no order suspending the effectiveness of the Registration Statement or the
qualification or registration of the Units and the Warrant Shares under the
securities or Blue Sky laws of any jurisdiction shall be in effect and no
proceeding for such purpose shall be pending before or threatened or
contemplated by any securities or other governmental authority (including,
without limitation, the Commission), (iii) any request for additional
information on the part of the staff of any securities or other governmental
authority (including, without limitation, the Commission) shall have been
complied with to the satisfaction of the staff of the Commission or such
authorities and (iv) after the date hereof no amendment or supplement to the
Registration Statement or the Prospectus shall have been filed unless a copy
thereof was first submitted to the Placement Agent and the Placement Agent did
not object thereto in good faith, and the Placement Agent shall have received
certificates of the Company, dated the Closing Date and signed by the President
and Chief Executive Officer or the Chairman of the Board of Directors of the
Company, and the Chief Financial Officer of the Company, to the effect of
clauses (i), (ii) and (iii).

                              (b)          Since the respective dates as of
which information is given in the Registration Statement and the Prospectus,
(i) there shall not have been a Material Adverse Change, whether or not arising
from transactions in the ordinary course of business, in each case other than as
set forth in or contemplated by the Registration Statement and the Prospectus
and (ii) the Company shall not have sustained any material loss or interference
with its business or properties from fire, explosion, flood or other casualty,
whether or not covered by insurance, or from any labor dispute or any court or
legislative or other governmental action, order or decree, which is not set
forth in the Registration Statement and the Prospectus, if in the judgment of
the Placement Agent any such development makes it impracticable or inadvisable
to consummate the sale and delivery of the Units to Investors at the public
offering price.

33




                              (c)          Since the respective dates as of
which information is given in the Registration Statement and the Prospectus,
there shall have been no litigation or other proceeding instituted against the
Company or any of its officers or directors in their capacities as such, before
or by any Federal, state or local court, commission, regulatory body,
administrative agency or other governmental body, domestic or foreign, which
litigation or proceeding is reasonably expected by management to have a Material
Adverse Effect.

                              (d)          Each of the representations and
warranties of the Company contained herein shall be true and correct in all
material respects at the Closing Date, as if made on such date, and all
covenants and agreements herein contained to be performed on the part of the
Company and all conditions herein contained to be fulfilled or complied with by
the Company at or prior to the Closing Date shall have been duly performed,
fulfilled or complied with in all material respects.

                              (e)          The Placement Agent shall have
received an opinion, dated the Closing Date, of Proskauer Rose LLP, counsel to
the Company, in form and substance reasonably satisfactory to the Placement
Agent. 

                              (f)          Concurrently with the execution and
delivery of this Agreement, or, if the Company elects to rely on Rule 430A, on
the date of the Prospectus, the Accountants shall have furnished to the
Placement Agent a letter, dated the date of its delivery (the “Original
Letter”), addressed to the Placement Agent and in form and substance
satisfactory to the Placement Agent, confirming that (i) they are independent
public accountants with respect to the Company within the meaning of the Act and
the Rules and Regulations; (ii) in their opinion, the financial statements and
any supplementary financial information included in the Registration Statement
and examined by them comply as to form in all material respects with the
applicable accounting requirements of the Act and the Rules and Regulations;
(iii) on the basis of procedures, not constituting an examination in accordance
with generally accepted auditing standards, set forth in detail in the Original
Letter, a reading of the latest available interim financial statements of the
Company, inspections of the minute books of the Company since the latest audited
financial statements included in the Prospectus, inquiries of officials of the
Company responsible for financial and accounting matters and such other
inquiries and procedures as may be specified in the Original Letter to a date
not more than five days prior to the date of the Original Letter, nothing came
to their attention that caused them to believe that:  (A) as of a specified date
not more than five days prior to the date of the Original Letter, there have
been any changes in the capital stock of the Company or any increase in the
long-term debt of the Company, or any decreases in net current assets or net
assets or other items specified by the Placement Agent, or any increases in any
items specified by the Placement Agent, in each case as compared with amounts
shown in the latest balance sheet included in the Prospectus, except in each
case for changes, increases or decreases which the Prospectus discloses have
occurred or may occur or which are described in the Original Letter; and (B) for
the period from the date of the latest financial statements included in the
Prospectus to the specified date referred to in Clause (A), there were any
decreases in revenues or the total or per

34




share amounts of net income or other items specified by the Placement Agent, or
any increases in any items specified by the Placement Agent, in each case as
compared with the comparable period of the preceding year and with any other
period of corresponding length specified by the Placement Agent, except in each
case for decreases or increases which the Prospectus discloses have occurred or
may occur or which are described in the Original Letter; and (iv) in addition to
the examination referred to in their reports included in the Prospectus and the
procedures referred to in clause (iii) above, they have carried out certain
specified procedures, not constituting an examination in accordance with
generally accepted auditing standards, with respect to certain amounts,
percentages and financial information specified by the Placement Agent, which
are derived from the general accounting, financial or other records of the
Company, as the case may be, which appear in the Prospectus or in Part II of, or
in exhibits or schedules to, the Registration Statement, and have compared such
amounts, percentages and financial information with such accounting, financial
and other records and have found them to be in agreement.  At the Closing Date,
the Accountants shall have furnished to the Placement Agent a letter, dated the
date of its delivery, which shall confirm, on the basis of a review in
accordance with the procedures set forth in the Original Letter, that nothing
has come to their attention during the period from the date of the Original
Letter referred to in the prior sentence to a date (specified in the letter) not
more than five days prior to the Closing Date which would require any change in
the Original Letter if it were required to be dated and delivered at the Closing
Date.

                              (g)          At the Closing Date, there shall be
furnished to the Placement Agent a certificate, dated the date of its delivery,
signed by each of the Chief Executive Officer and the Chief Financial Officer of
the Company, in form and substance satisfactory to the Placement Agent to the
effect that each signer has carefully examined the Registration Statement and
that to each of such person’s knowledge:

 

                                  (i)           (A) As of the date of such
certificate, (x) the Registration Statement does not contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary in order to make the statements therein not
misleading and (y) the Prospectus does not contain any untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary in order to make the statements therein, in light of the circumstances
under which they were made, not misleading and (B) no event has occurred as a
result of which it is necessary to amend or supplement the Prospectus in order
to make the statements therein not untrue or misleading in any material respect.

 

 

 

                                  (ii)          Each of the representations and
warranties of the Company contained in this Agreement were, when originally
made, and are, at the time such certificate is delivered, true and correct in
all material respects.

 

 

 

                                  (iii)         Each of the covenants required
herein to be performed by the Company on or prior to the date of such
certificate has been duly, timely and fully performed and each condition herein
required to be complied with by the Company on or prior to the delivery of such
certificate has been duly, timely and fully complied with.

35




 

                                  (iv)          No stop order suspending the
effectiveness of the Registration Statement or of any part thereof has been
issued and no proceedings for that purpose have been instituted or are
contemplated by the Commission.

 

 

 

                                  (v)           Subsequent to the date of the
most recent financial statements in the Prospectus, there has been no Material
Adverse Change.

                              (h)          The Units and the Warrant Shares
shall be qualified for sale in such states as the Placement Agent may reasonably
request, and each such qualification shall be in effect and not subject to any
stop order or other proceeding on the Closing Date; provided that in no event
shall the Company be obligated to qualify to do business in any jurisdiction
where it is not now so qualified or to take any action which would subject it to
taxation or general service of process in any jurisdiction where it is not now
so subject.

                              (i)          The Company shall have furnished or
caused to be furnished to the Placement Agent such certificates, in addition to
those specifically mentioned herein, as the Placement Agent may have reasonably
requested as to the accuracy and completeness at the Closing Date of any
statement in the Registration Statement or the Prospectus, as to the accuracy at
the Closing Date of the representations and warranties of the Company as to the
performance by the Company of its obligations hereunder, or as to the
fulfillment of the conditions concurrent and precedent to the obligations
hereunder of the Placement Agent.

                    7.        Indemnification.

                              (a)          The Company shall indemnify and hold
harmless the Placement Agent, the directors, officers, employees and agents of
the Placement Agent and each person, if any, who controls the Placement Agent
within the meaning of Section 15 of the Act or Section 20 of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), from and against any and
all losses, claims, liabilities, expenses and damages, joint or several,
(including any and all investigative, legal and other expenses reasonably
incurred in connection with, and any amount paid in settlement of, any action,
suit or proceeding or any claim asserted), to which it, or any of them, may
become subject under the Act or other Federal or state statutory law or
regulation, at common law or otherwise, insofar as such losses, claims,
liabilities, expenses or damages arise out of or are based on (i) any untrue
statement or alleged untrue statement made by the Company in Section 3 of this
Agreement, (ii) any untrue statement or alleged untrue statement of any material
fact contained in (A) any Preliminary Prospectus, the Registration Statement or
the Prospectus or any amendment or supplement to the Registration Statement or
the Prospectus and (B) any application or other document, or any amendment or
supplement thereto, executed by the Company based upon written information
furnished by or on behalf of the Company filed in any jurisdiction in order to
qualify the Units and the Warrant Shares under the securities or Blue Sky laws
thereof or filed with the Commission or any securities association or securities
exchange (each, an “Application”), or (iii) the omission or alleged omission to
state in any Preliminary Prospectus, the Registration Statement or the
Prospectus or any supplement to the Registration Statement or the Prospectus or
any Application a material fact required to be stated therein or necessary to
make the statements therein, in light of the circumstances in which they were
made, not misleading; provided, however, that the Company

36




will not be liable to the extent that such loss, claim, liability, expense or
damage arises from the sale of the Units in the public offering to any person
and is based solely on an untrue statement or omission or alleged untrue
statement or omission made in reliance on and in conformity with information
relating to the Placement Agent furnished in writing to the Company by the
Placement Agent expressly for inclusion in the Registration Statement, any
Preliminary Prospectus or the Prospectus; and provided further, that such
indemnity with respect to any Preliminary Prospectus shall not inure to the
benefit of any Placement Agent (or any person controlling such Placement Agent)
from whom the person asserting any such loss, claim, damage, liability or action
purchased Units which are the subject thereof to the extent that any such loss,
claim, damage or liability (i) results from the fact that such Placement Agent
failed to send or give a copy of the Prospectus (as amended or supplemented) to
such person at or prior to the confirmation of the sale of such Units to such
person in any case where such delivery is required by the Act and (ii) arises
out of or is based upon an untrue statement or omission of a material fact
contained in such Preliminary Prospectus that was corrected in the Prospectus
(or any amendment or supplement thereto), unless such failure to deliver the
Prospectus (as amended or supplemented) was the result of noncompliance by the
Company with Section 4(d).  This indemnity agreement will be in addition to any
liability which the Company may otherwise have.  The Company will not, without
the prior written consent of the Placement Agent (which will not be unreasonably
withheld), settle or compromise or consent to the entry of any judgment in any
pending or threatened claim, action, suit or proceeding in respect of which
indemnification may be sought hereunder (whether or not such Placement Agent or
any person who controls such Placement Agent within the meaning of Section 15 of
the Act or Section 20 of the Exchange Act is a party to each claim, action, suit
or proceeding), unless such settlement, compromise or consent includes an
unconditional release of the Placement Agent and each such controlling person
from all liability arising out of such claim, action, suit or proceeding.

                              (b)          The Placement Agent will indemnify
and hold harmless the Company, each person, if any, who controls the Company
within the meaning of Section 15 of the Act or Section 20 of the Exchange Act,
each director of the Company and each officer of the Company who signs the
Registration Statement to the same extent as the foregoing indemnity from the
Company to the Placement Agent, but only insofar as losses, claims, liabilities,
expenses or damages arise out of or are based on any untrue statement or
omission or alleged untrue statement or omission made in reliance on and in
conformity with information relating to the Placement Agent furnished in writing
to the Company by the Placement Agent expressly for use in the Registration
Statement, any Preliminary Prospectus or the Prospectus.  This indemnity
agreement will be in addition to any liability that the Placement Agent might
otherwise have.  The Company acknowledges that, for all purposes under this
Agreement, the statements set forth under the heading “Plan of Distribution” in
any Preliminary Prospectus and the Prospectus constitute the only information
relating to the Placement Agent furnished in writing to the Company by the
Placement Agent expressly for inclusion in the Registration Statement, any
Preliminary Prospectus or the Prospectus.

37




                              (c)          Any party that proposes to assert the
right to be indemnified under this Section 7 will, promptly after receipt of
notice of commencement of any action against such party in respect of which a
claim is to be made against an indemnifying party or parties under this Section
7, notify each such indemnifying party of the commencement of such action,
enclosing a copy of all papers served, but the omission so to notify such
indemnifying party will not relieve it from any liability that it may have to
any indemnified party under the foregoing provisions of this Section 7 unless,
and only to the extent that, such omission results in the forfeiture of
substantive rights or defenses by the indemnifying party.  If any such action is
brought against any indemnified party and it notifies the indemnifying party of
its commencement, the indemnifying party will be entitled to participate in and,
to the extent that it elects by delivering written notice to the indemnified
party promptly after receiving notice of the commencement of the action from the
indemnified party, jointly with any other indemnifying party similarly notified,
to assume the defense of the action, with counsel reasonably satisfactory to the
indemnified party, and after notice from the indemnifying party to the
indemnified party of its election to assume the defense, the indemnifying party
will not be liable to the indemnified party for any legal or other expenses
except as provided below and except for the reasonable costs of investigation
subsequently incurred by the indemnified party in connection with the defense. 
The indemnified party will have the right to employ its own counsel in any such
action, but the fees, expenses and other charges of such counsel will be at the
expense of such indemnified party unless (1) the employment of counsel by the
indemnified party has been authorized in writing by the indemnifying party, (2)
the indemnified party has reasonably concluded (based on advice of counsel) that
a conflict exists (based on advice of counsel to the indemnified party) between
the indemnified party and the indemnifying party that would prevent the counsel
selected by the indemnifying party from representing the indemnified party (in
which case the indemnifying party will not have the right to direct the defense
of such action on behalf of the indemnified party) or (3) the indemnifying party
has not in fact employed counsel to assume the defense of such action within a
reasonable time after receiving notice of the commencement of the action, in
each of which cases the reasonable fees, disbursements and other charges of
counsel will be at the expense of the indemnifying party or parties.  It is
understood that the indemnifying party or parties shall not, in connection with
any proceeding or related proceedings in the same jurisdiction, be liable for
the reasonable fees, disbursements and other charges of more than one separate
firm admitted to practice in such jurisdiction at any one time for all such
indemnified party or parties.  All such fees, disbursements and other charges
will be reimbursed by the indemnifying party promptly as they are incurred.  The
indemnifying party will not, without the prior written consent of the
indemnified party (which consent will not be unreasonably withheld), settle or
compromise or consent to the entry of any judgment in any pending or threatened
claim, action, suit or proceeding in respect of which indemnification has been
sought hereunder (whether or not the indemnified party or any person who
controls the indemnified party within the meaning of Section 15 of the Act or
Section 20 of the Exchange Act is a party to such claim, action, suit or
proceeding), unless such settlement, compromise or consent includes an
unconditional release of the indemnified party and each such controlling person
from all liability arising out of such claim, action, suit or proceeding.  An
indemnifying party will not be liable for any settlement of any action or claim
effected without its written consent (which consent will not be unreasonably
withheld).

38




                              (d)          In order to provide for just and
equitable contribution in circumstances in which the indemnification provided
for in the foregoing paragraphs of this Section 7 is applicable in accordance
with its terms but for any reason is held to be unavailable from the Company or
the Placement Agent, the Company and the Placement Agent will contribute to the
total losses, claims, liabilities, expenses and damages (including any
investigative, legal and other expenses reasonably incurred in connection with,
and any amount paid in settlement of, any action, suit or proceeding or any
claim asserted, but after deducting any contribution received by the Company
from persons other than the Placement Agent such as persons who control the
Company within the meaning of the Act or the Exchange Act, officers of the
Company who signed the Registration Statement and directors of the Company, who
also may be liable for contribution) to which the Company and the Placement
Agent may be subject in such proportion as shall be appropriate to reflect the
relative benefits received by the Company on the one hand and the Placement
Agent on the other.  The relative benefits received by the Company on the one
hand and the Placement Agent on the other shall be deemed to be in the same
proportion as the total net proceeds from the offering (before deducting Company
expenses) received by the Company as set forth in the table on the cover page of
the Prospectus bear to the fee received by the Placement Agent hereunder.  If,
but only if, the allocation provided by the foregoing sentence is not permitted
by applicable law, the allocation of contribution shall be made in such
proportion as is appropriate to reflect not only the relative benefits referred
to in the foregoing sentence but also the relative fault of the Company, on the
one hand, and the Placement Agent on the other, with respect to the statements
or omissions which resulted in such loss, claim, liability, expense or damage,
or action in respect thereof, as well as any other relevant equitable
considerations with respect to such offering.  Such relative fault shall be
determined by reference to whether the untrue or alleged untrue statement of a
material fact or omission or alleged omission to state a material fact relates
to information supplied by the Company or the Placement Agent, the intent of the
parties and their relative knowledge, access to information and opportunity to
correct or prevent such statement or omission.  The Company and the Placement
Agent agree that it would not be just and equitable if contributions pursuant to
this Section 7(d) were to be determined by pro rata allocation or by any other
method of allocation which does not take into account the equitable
considerations referred to herein.  The amount paid or payable by an indemnified
party as a result of the loss, claim, liability, expense or damage, or action in
respect thereof, referred to above in this Section 7(d) shall be deemed to
include, for purpose of this Section 7(d), any legal or other expenses
reasonably incurred by such indemnified party in connection with investigating
or defending any such action or claim.  Notwithstanding the provisions of this
Section 7(d), the Placement Agent shall not be required to contribute any amount
in excess of the fee received by it, and no person found guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Act) will be
entitled to contribution from any person who was not guilty of such fraudulent
misrepresentation.  For purposes of this Section 7(d), any person who controls a
party to this Agreement within the meaning of the Act or the Exchange Act will
have the same rights to contribution as that party, and each officer of the
Company who signed the Registration Statement will have the same rights to
contribution as the Company, subject in each case to the provisions hereof.  Any
party entitled to contribution, promptly after receipt of notice of commencement
of any action against such party in respect of which a claim for contribution
may be made under this Section 7(d), will notify any such party or parties from

39




whom contribution may be sought, but the omission so to notify will not relieve
the party or parties from whom contribution may be sought from any other
obligation it or they may have under this Section 7(d).  No party will be liable
for contribution with respect to any action or claim settled without its written
consent (which consent will not be unreasonably withheld).

                    8.       Termination by Placement Agent.

                              (a)             The obligations of the Placement
Agent under this Agreement may be terminated at any time prior to the Closing
Date, by notice to the Company from the Placement Agent, without liability on
the part of the Placement Agent to the Company if, prior to delivery and payment
for the Units, in the sole judgment of the Placement Agent (i) trading in the
Common Stock of the Company shall have been suspended by the Commission or by
Nasdaq, (ii) trading in securities generally on Nasdaq shall have been suspended
or limited or minimum or maximum prices shall have been generally established on
any of such exchanges, or additional material governmental restrictions, not in
force on the date of this Agreement, shall have been imposed upon trading in
securities generally by any of such exchanges or by order of the Commission or
any court or other governmental authority, (iii) a general banking moratorium
shall have been declared by Federal or New York State authorities, or (iv) any
material adverse change in the financial or securities markets in the United
States or any outbreak or material escalation of hostilities or declaration by
the United States of a national emergency or war or other calamity or crisis
shall have occurred, the effect of any of which is such as to make it, in the
sole judgment of the Placement Agent, impracticable or inadvisable to market the
Units on the terms and in the manner contemplated by the Prospectus.

                              (b)          If this Agreement shall be terminated
pursuant to any of the provisions hereof (otherwise than pursuant to Section
8(a)), or if the sale of the Units provided for herein is not consummated
because any condition to the obligations of the Placement Agent set forth herein
is not satisfied or because of any refusal, inability or failure on the part of
the Company to perform any agreement herein or comply with any provision hereof,
the Company will, subject to demand by you, reimburse you for all out-of-pocket
expenses incurred in connection herewith.

                    9.       Termination by Company.  Subject to the provisions
of Section 11, this Agreement may be terminated in the sole discretion of the
Company at any date after the date hereof.

                    10.       Notices.  Notice given pursuant to any of the
provisions of this Agreement shall be in writing and, unless otherwise
specified, shall be mailed or delivered (a) if to the Company, at the office of
the Company, 765 Old Saw Mill Road, Tarrytown, New York 10591, Attention:  Chief
Financial Officer, with a copy to Proskauer Rose LLP, 1585 Broadway, New York,
NY 10036, Attention: Robert A. Cantone, or (b) if to the Placement Agent, at the
office of Harris Nesbitt Corp., 3 Times Square, 28th Floor, New York, NY  10036,
Attention:  Louis Klevan, with a copy to Michael Zeiss.  Any such notice shall
be effective only upon receipt.  Any notice under Section 7 may be made by
facsimile or telephone, but if so made shall be subsequently confirmed in
writing.

40




                    11.       Survival.  The respective representations,
warranties, agreements, covenants, indemnities and other statements of the
Company and the Placement Agent set forth in this Agreement or made by or on
behalf of them, respectively, pursuant to this Agreement shall remain in full
force and effect, regardless of (i) any investigation made by or on behalf of
the Company, any of its officers or directors, the Placement Agent or any
controlling person referred to in Section 7 hereof and (ii) delivery of and
payment for the Units.  The respective agreements, covenants, indemnities and
other statements set forth in Sections 5 and 7 hereof shall remain in full force
and effect, regardless of any termination or cancellation of this Agreement.

                    12.       Successors.  This Agreement shall inure to the
benefit of and shall be binding upon the Placement Agent, the Company and their
respective successors and legal representatives, and nothing expressed or
mentioned in this Agreement is intended or shall be construed to give any other
person any legal or equitable right, remedy or claim under or in respect of this
Agreement, or any provisions herein contained, this Agreement and all conditions
and provisions hereof being intended to be and being for the sole and exclusive
benefit of such persons and for the benefit of no other person except that
(i) the indemnification and contribution contained in Sections 7(a) and (d) of
this Agreement shall also be for the benefit of the directors, officers,
employees and agents of the Placement Agent and any person or persons who
control the Placement Agent within the meaning of Section 15 of the Act or
Section 20 of the Exchange Act and (ii) the indemnification and contribution
contained in Sections 7(b) and (d) of this Agreement shall also be for the
benefit of the directors of the Company, the officers of the Company who have
signed the Registration Statement and any person or persons who control the
Company within the meaning of Section 15 of the Act or Section 20 of the
Exchange Act.  No Investor shall be deemed a successor because of such purchase.

                    13.       Applicable Law.  The validity and interpretations
of this Agreement, and the terms and conditions set forth herein, shall be
governed by and construed in accordance with the laws of the State of New York,
without giving effect to any provisions relating to conflicts of laws.

                    14.       Counterparts.  This Agreement may be executed in
two or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument.

                    15.       Entire Agreement.  This Agreement constitutes the
entire understanding between the parties hereto as to the matters covered hereby
and supersedes all prior understandings, written or oral, relating to such
subject matter.

41




                    Please confirm that the foregoing correctly sets forth the
agreement between the Company and the Placement Agent.

 

Very truly yours,

 

 

 

EMISPHERE TECHNOLOGIES, INC.

 

 

 

 

 

 

 

By:

/s/ ELLIOT MAZA

 

 

--------------------------------------------------------------------------------

 

Name:

Elliot Maza

 

Title:

Chief Financial Officer

 

 

 

Confirmed as of the date first
above mentioned:

HARRIS NESBITT CORP.

 

 

 

 

By:

/s/ JAMES R. LOVE

 

 

--------------------------------------------------------------------------------

 

Name:

James R. Love

 

Title:

Managing Director

 

 

 

 

42